Title: From Thomas Jefferson to Robert Smith, 14 February 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Th:J. to 
                        mr. Smith 
                     
                     
                     Feb. 14. 05.
                  
                  Will you be so good as to give the inclosed a strict revisal, and to suggest on a separate paper any alterations which occur to you as for the better. the sooner you can return it the more thankfully will the kindness be acknolegd.
               